Citation Nr: 0914939	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  04-29 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel





INTRODUCTION

The Veteran had active military service from December 1967 to 
September 1971. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which found that the Veteran had not submitted new 
and material evidence to reopen claims of entitlement to 
service connection for a right knee injury and history of 
lumbar strain.   

In a December 2006 decision the Board found that the Veteran 
had submitted new and material evidence to reopen the claims 
of service connection for injury to the right knee and injury 
to the lumbar spine and remanded the claims for additional 
development.  

The issues have been re-characterized to comport to the 
evidence of record.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding of 
a relationship between the current right knee disability and 
service.

2.  The preponderance of the evidence is against a finding of 
a relationship between the current lumbar spine disability 
and service. 


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  A lumbar spine disability was not incurred in or 
aggravated by service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all of the following five 
elements of a service connection claim:  1) veteran status; 
2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2003, and post-adjudication notice by 
letters dated in October 2005 and January 2007.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim, 
and; Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.

No new disability rating or effective date for award of 
benefits will be assigned as the claims for service 
connection are denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran 
medical examinations and opinions as to the etiology of the 
claimed disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claim file; and the Veteran has 
not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks service connection for right knee and 
lumbar spine disabilities.  He contends that his current 
disabilities are related to injuries to his back and right 
knee that he suffered during service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a current right knee disability.  VA 
treatment records dated in October 2004 note that the Veteran 
was referred to physical therapy secondary to right patellar 
tendinitis, and the Veteran was given a diagnosis of right 
quadriceps tendinitis.  April and May 2005 private medical 
opinions note that the Veteran is being treated for arthritis 
of the right knee.  A VA examination was conducted in 
September 2008, and following a physical examination and x-
ray images, the Veteran was given a diagnosis of normal right 
knee.  

The record shows a current lumbar spine disability.  A 
private medical opinion dated in April 2005 indicates that 
the Veteran has arthritis of the low back.  A VA examination 
was conducted in September 2008, and following a physical 
examination and x-ray images, the Veteran was given a 
diagnosis of chronic lumbar strain without any neurologic 
deficiency.  

STRs dated in March 1968 indicate that the Veteran had lower 
back pain and paralumbar muscle spasm.  STRs dated throughout 
May 1968 indicate that the Veteran had a low back strain.  
STRs dated in May 1970 indicate that the Veteran had pain in 
his right knee for a week.  STRs dated in February 1971 
indicate that the Veteran was still having right knee pain 
and that the swelling was almost gone.  Clinical evaluation 
during the Veteran's August 1971 separation examination 
revealed that the Veteran had normal lower extremities, 
spine, and other musculoskeletal system.  

A private medical opinion dated in April 2005 indicates that 
the Veteran has right knee arthritis and lower back pain 
related to arthritis and an old injury.  The Veteran has a 
history of service related injury many years ago and still 
has pain related to old injury.  However, a medical opinion 
based on speculation, without supporting clinical data or 
other rationale does not provide the required degree of 
medical certainty.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, the April 2005 private medical opinion carries 
little evidentiary weight because it is "... unsupported and 
unexplained..." by any rationale and fails to even specify 
what "old" injury currently causes the Veteran pain.  See 
Bloom, 12 Vet. App. at 187.

A VA examination was conducted in September 2008.  The 
examiner noted that the Veteran's claim file, including his 
STRs, was reviewed in conjunction with the examination.  The 
Veteran reported that during basic training in 1968 he 
injured his back and that he injured his right knee when it 
accidently hit the tailgate of a pickup truck.  

Following a physical examination the examiner opined that is 
not at least as likely as not that the Veteran's current back 
and right knee disabilities are related to the treatment for 
the right knee and lumbar spine pain received in service.  

The September 2008 VA examiner noted a review of the 
Veteran's claim file, including the August 2002 private 
medical notes indicating back and knee injuries by history 
with no diagnosis given; and a December 2002 VA radiology 
report and December 2002 VA examination report, neither of 
which diagnosed current lumbar or knee disabilities.    The 
opinion of a physician that is based on a review of the 
entire record is of greater probative value.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

The September 2008 VA examination  report findings are 
consistent with other evidence of record including the 
September 1971 discharge examination which did not show any 
lumbar or knee disabilities; the 1982 VA examination which 
did not show any lumber or knee disabilities; and the 2002 VA 
radiology and VA examination reports which did not show any 
lumbar or knee disabilities.  

The negative evidence in this case outweighs the positive.  
The Veteran genuinely believes that he has current right knee 
and lumbar spine disabilities that were incurred in service.  
His factual recitation as to in-service treatment for right 
knee and low back pain and injuries are accepted as true.  
However, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as the etiology of his claimed right knee 
and low back disabilities, and his views are of no probative 
value.  And, even if his opinion was entitled to be accorded 
some probative value, it is far outweighed by the other 
medical evidence of record, including the most recent opinion 
provided by a VA medical professional who reviewed.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  A 
competent medical expert makes this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The preponderance of the evidence is against the claims for 
right knee and lumbar spine disabilities; there is no doubt 
to be resolved; and service connection is not warranted.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a lumbar spine 
disability is denied.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


